DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sporn US 2007/0034164.
Regarding claim 5, Sporn discloses a small animal harness comprising, an elastically deformable forechest pouch (Sporn, ¶0020), a quadrilateral base member supporting the forechest pouch, a connecting plate (10) having an aperture (60) and disposed for position over the animal's withers, a pair of flexible shoulder straps (6, 8) having proximal and distal ends where the proximal ends are attached to the base member and the distal ends are connected to the connecting plate, a pair of flexible brisket straps (27, 29) having proximal and distal ends where the proximal ends are attached to the base member and the distal ends are slidably disposed in the aperture of the plate for connection to a leash.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: Although Sporn US 2007/0034164 discloses an animal harness comprising a forechest connected to attachment straps and back panel; shoulder straps and brisket straps attached to the straps. The prior art does not disclose an upper edge of a mesh panel of the forechest having an elastic bordering strip. Although Matiteyahu US 2021/0353017 teaches a pocket with an elastic upper edge (16), there is no motivation found in the prior art to combine the elastic upper edge of Matiteyahu with the device of Sporn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642